 



EXHIBIT 10.30
Execution Copy
AMENDMENT AND TEMPORARY WAIVER AGREEMENT
     THIS AMENDMENT AND TEMPORARY WAIVER AGREEMENT (this “Amendment”), is made
and entered into as of November 14, 2007 among AMERICAN COLOR GRAPHICS, INC., a
New York corporation (together with any permitted successors and assigns,
“ACG”), AMERICAN COLOR GRAPHICS FINANCE, LLC, a Delaware limited liability
company (together with any permitted successors and assigns, “ACG Finance” and,
together with ACG, the “ACG Parties”), the financial institutions identified on
the signature pages hereof as Lenders (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative
Agent”) and collateral agent (in such capacity, “Collateral Agent”).
RECITALS
     1. ACG Finance, the Administrative Agent, the Collateral Agent and the
Lenders are parties to that certain Credit Agreement, dated as of September 26,
2006, as amended by that certain Omnibus Amendment of Loan Documents, dated as
of June 13, 2007 (the “Omnibus Amendment”) (as amended prior to the date hereof,
the “Existing Credit Agreement”); ACG Finance, ACG, in its capacity as servicer
(in such capacity, the “Servicer”) and the Administrative Agent are parties to
that certain Servicing Agreement, dated as of September 26, 2006, as amended by
that certain First Amendment to Servicing Agreement, dated as of March 30, 2007,
as further amended by the Omnibus Amendment, and as further amended by that
certain letter amendment dated July 3, 2007 (as amended prior to the date
hereof, the “Existing Servicing Agreement”); and ACG Finance and ACG are parties
to that certain Contribution and Sale Agreement, dated as of September 26, 2006
(the “Existing Contribution Agreement”).
     2. The ACG Parties have advised the Administrative Agent and the Lenders
that they will be unable to satisfy the requirements of (i) Section 5.01(a) of
the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement, with
respect to delivery of an opinion by its certified public accountants not
subject to a going concern qualification, for the fiscal year ending March 31,
2007, and (ii) Section 5.3 of the Existing Servicing Agreement, with respect to
the fiscal quarters ending September 30, 2007 and December 31, 2007.
     3. ACG has further advised the Administrative Agent and the Lenders that it
has reached an agreement with certain holders of the Second Lien Notes (as
hereinafter defined) pursuant to which ACG will solicit the consent of the
holders of at least 90% of the outstanding principal amount of the Second Lien
Notes (such holders being referred to herein as the “Consenting Noteholders”) by
which such Consenting Noteholders would (i) accept promissory notes (the “Second
Lien Supplemental Notes”), due March 15, 2008, in lieu of cash payment of
scheduled interest due on December 15, 2007 under the Second Lien Notes,
(ii) prospectively waive any default or event of default as a result of ACG’s
failure to pay in cash the interest due to the Consenting Noteholders on
December 15, 2007 under the Second Lien Notes, and (iii) cause the Second Lien
Indenture to be amended to allow the incurrence by ACG of an additional $5
million of secured indebtedness.

 



--------------------------------------------------------------------------------



 



     4. ACG Finance and ACG have requested that the Lenders (i) provide a
limited waiver of the Pending Defaults (as hereinafter defined), and
(ii) continue to make available to ACG Finance the Loans.
     5. The Lenders and the Administrative Agent are willing to provide a
limited waiver of the Pending Defaults and continue to make available the Loans
to ACG Finance, based upon and subject to the terms and conditions specified in
this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
Definitions
     Section 1.1 Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment have the
following meanings:
     “Amended and Restated Indenture” means that certain Amended and Restated
Indenture, dated as of November 14, 2007, among ACG, ACG Holdings, Inc. and The
Bank of New York Trust Company, N.A., as trustee, issued in connection with the
Second Lien Supplemental Notes and amending the Second Lien Indenture.
     “Amended Contribution Agreement” means the Existing Contribution Agreement
as amended hereby.
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Amended Servicing Agreement” means the Existing Servicing Agreement as
amended hereby.
     “Amendment Effective Date” shall mean, in accordance with Article V of this
Amendment, the date upon which ACG and ACG Finance have satisfied in the
determination of the Administrative Agent and the Lenders (or satisfaction
thereof has been waived by the Administrative Agent and the Lenders) each of the
conditions set forth in Article V of this Amendment.
     “Consenting Noteholders” shall have the meaning ascribed to it in the
Recitals hereto.
     “Pending Defaults” means (A) ACG Finance’s and ACG’s failure to satisfy the
requirements of (i) Section 5.01(a) of the Existing Credit Agreement,
Section 3.2(a) of the Existing Servicing Agreement and Section 5.1(j)(i) of the
Existing Contribution Agreement, with respect to delivery of an opinion by its
certified public accountants not subject to a going concern qualification, for
the fiscal year ending March 31, 2007, and (ii) Section 5.3 of the Existing
Servicing Agreement, with respect to the fiscal quarters ending September 30,
2007 and December 31, 2007, and (B) any Default existing as a

2



--------------------------------------------------------------------------------



 



result of ACG Finance’s and ACG’s acknowledgements set forth in Section 2.1(c)
of the Amendment.
     “Second Lien Indenture” means that certain Indenture, dated as of July 3,
2003, among ACG, ACG Holdings, Inc. and The Bank of New York, as trustee, as
amended by the Amended and Restated Indenture.
     “Second Lien Notes” shall means ACG’s 10% Senior Second Secured Notes due
2010 issued pursuant to the Second Lien Indenture.
     “Second Lien Supplemental Notes” shall have the meaning ascribed to it in
the Recitals hereto.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment have the meanings
provided in the Amended Credit Agreement.
ARTICLE II
Limited Waiver and Reaffirmation
     Section 2.1 Limited Waiver. (a) The ACG Parties acknowledge that the
Pending Defaults will result from ACG Finance’s and ACG’s failure to be able to
comply with (i) the financial covenant contained in Section 5.3 of the Existing
Servicing Agreement for the fiscal quarters ending nearest September 30, 2007
and December 31, 2007, respectively, and (ii) the requirement in Section 5.01(a)
of the Existing Credit Agreement, Section 3.2(a) of the Existing Servicing
Agreement and Section 5.1(j)(i) of the Existing Contribution Agreement that
ACG’s annual financial statements be accompanied by the opinion of its certified
public accountants not subject to a going concern qualification, for the fiscal
year ending March 31, 2007. Effective on (and subject to the occurrence of) the
Amendment Effective Date, the Lenders hereby waive the Pending Defaults for the
period from September 30, 2007 through and including February 15, 2008 (the
“Waiver Period”) for all purposes of the Existing Credit Agreement (including,
without limitation, Section 4.03(b) thereof), the Existing Servicing Agreement
and the other Loan Documents. This limited waiver shall not modify or affect
(i) ACG’s obligation to comply with the terms of Section 5.3 of the Amended
Servicing Agreement as measured for the fiscal quarters ending nearest September
30, 2007 and December 31, 2007, respectively, (ii) ACG’s obligation to comply
with the terms of Section 5.3 of the Amended Servicing Agreement as measured at
the end of any fiscal quarter other than the ones ending nearest September 30,
2007 and December 31, 2007, (iii) the ACG Parties’ obligation to comply with the
terms of Section 5.01(a) of the Existing Credit Agreement, Section 3.2(a) of the
Existing Servicing Agreement and Section 5.1(j)(i) of the Existing Contribution
Agreement for the fiscal year ending nearest March 31, 2007, (iv) the ACG
Parties’ obligation to comply with the terms of Section 5.01(a) of the Existing
Credit Agreement, Section 3.2(a) of the Existing Servicing Agreement and
Section 5.1(j)(i) of the Existing Contribution Agreement for any fiscal year
other than the one ending nearest March 31, 2007, or (iv) the ACG Parties’
obligation to comply fully with any other duty, term, condition, obligation or
covenant contained in the Amended Credit Agreement, the Amended Servicing
Agreement or the other Loan Documents.

3



--------------------------------------------------------------------------------



 



     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Administrative Agent or any Lender may have under the Amended Credit
Agreement, the Amended Servicing Agreement, any other Loan Document, or under
applicable law; it being understood that the Administrative Agent and the
Lenders may not exercise their rights and remedies with respect to the Pending
Defaults during the Waiver Period as long as no other Servicer Default, Default
or Event of Default occurs or exists. The limited waiver set forth herein shall
be effective only in this specific instance for the duration of the Waiver
Period and shall not obligate the Lenders or the Administrative Agent to waive
any other Servicer Default, Default or Event of Default, now existing or
hereafter arising. This is a one-time waiver, and the Administrative Agent and
the Lenders shall have no obligation to extend the waiver or otherwise amend the
Amended Credit Agreement or the Amended Servicing Agreement at the end of the
Waiver Period. This limited waiver shall not establish a custom or course of
dealing or conduct between the Administrative Agent, any Lender, ACG Finance,
ACG or any other ACG Party.
     (c) The ACG Parties acknowledge and agree that unless the Required Lenders
further amend the Amended Credit Agreement, the Amended Servicing Agreement and
the Amended Contribution Agreement or otherwise agree in writing to continue
this waiver beyond February 15, 2008, an Event of Default and a Servicer Default
will exist under the Amended Credit Agreement and the Amended Servicing
Agreement as of February 15, 2008, for which no grace period or cure period
shall apply, and the Administrative Agent and the Lenders may pursue all rights
and remedies available to them under the Amended Credit Agreement, the Amended
Servicing Agreement, the other Loan Documents and applicable law. The ACG
Parties further acknowledge and agree that, to the extent any Servicer Defaults,
Defaults or Events of Default (other than the Pending Defaults) now exist or
hereafter arise during the Waiver Period, the Administrative Agent and the
Lenders may immediately pursue all rights and remedies available to them in
respect thereof under the Amended Credit Agreement, the Amended Servicing
Agreement, the other Loan Documents, and applicable law. The Administrative
Agent hereby acknowledges that, to the best of its knowledge as of the date
hereof, before giving effect to the foregoing limited waiver, there are no
Servicer Defaults, Defaults or Events of Default under the Existing Credit
Agreement or the Existing Servicing Agreement other than the Pending Defaults.
     Section 2.2 Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies the Amended Credit Agreement and the Amended Servicing Agreement and
acknowledges and reaffirms (i) that it is bound by all terms of the Amended
Credit Agreement and the Amended Servicing Agreement and (ii) that it is
responsible for the observance and full performance of the Obligations,
including without limitation the repayment of the Loans, in accordance with the
terms of the Amended Credit Agreement. Each ACG Party further represents and
warrants to the Administrative Agent and the Lenders that none of the ACG
Parties has any claims, counterclaims, offsets, credits or defenses to the Loan
Documents or the performance of their respective obligations thereunder, or if
any ACG Party has any such claims, counterclaims, offsets, creditors or defenses
to the Loan Documents or any transaction related to the Loan Documents, the same
are hereby fully and irrevocably waived, relinquished and released in
consideration of the execution and delivery of this Amendment by the
Administrative Agent and the Lenders.

4



--------------------------------------------------------------------------------



 



ARTICLE III
Amendments to Loan Documents
Part 1: Amendment to Existing Servicing Agreement
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the Existing Servicing Agreement is hereby amended in accordance with this
Article III. Except as so amended, the Existing Servicing Agreement shall
continue in full force and effect.
     Section 3.1 Deletion of Definition of “Total Liquidity Measurement Dates”.
Section 1.1 of the Existing Servicing Agreement is amended by deleting the
definition of “Total Liquidity Measurement Dates”.
     Section 3.2 Amendment of Definition of “Total Liquidity”. The definition of
“Total Liquidity” in Section 1.1 of the Existing Servicing Agreement is hereby
amended in its entirety to read as follows:
     “Total Liquidity” means the sum of (i) the aggregate amount of all cash and
Cash Equivalents (as defined in the ACG Senior Facility) of the Loan Parties (as
defined in the ACG Senior Facility) under the ACG Senior Facility and all cash
and Cash Equivalents of ACG Finance which are available for distribution to the
Parent, (ii) the Aggregate Revolving Commitments (as defined in the ACG Senior
Facility) minus the Total Revolving Outstandings (as defined in the ACG Senior
Facility), (iii) the amount of ACG Finance’s Availability, and (iv) the amount
of additional Availability that would be created under the Credit Agreement (as
amended from time to time), as of any date of determination, if the Seller were
to transfer all additional qualifying receivables to ACG Finance pursuant to the
terms and conditions of the Contribution Agreement (as amended from time to
time). For purposes of this definition, cash and Cash Equivalents of the Loan
Parties (as defined in the ACG Senior Facility) and ACG Finance shall include
(without duplication) all deposits which have been made into lockboxes of the
Loan Parties (as defined in the ACG Senior Facility) and Borrower in the
ordinary course of business but which have not cleared or been released.
     Section 3.3 Amendment of Section 3.3(f) of the Servicing Agreement.
Section 3.3(f) of the Existing Servicing Agreement is hereby amended in its
entirety to read as follows:
     (f) Within two (2) Business Days after the Friday of each week, deliver to
the Administrative Agent a certificate, in form, detail, and substance
reasonably satisfactory to the Administrative Agent, signed by the chief
financial officer or the vice president and assistant treasurer of the Servicer,
calculating the Total Liquidity as of such preceding Friday.
     Section 3.4 Amendment to Section 5.4 of the Servicing Agreement.
Section 5.4 of the Existing Servicing Agreement is hereby amended in its
entirety to read as follows:

5



--------------------------------------------------------------------------------



 



     5.4 Minimum Total Liquidity. Permit the Total Liquidity as of the close of
business on Friday of each week (or if any Friday is not a Business Day, on the
immediately preceding Thursday) to be less than $4,000,000.
Part 2: Amendment to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Article III. Except as so amended, the Existing Credit Agreement shall continue
in full force and effect.
     Section 3.5. Amendment to Section 2.16 of the Credit Agreement.
Section 2.16 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:
     Section 2.16 Termination or Reduction of Commitments; Commitment Reduction
Compensation.
     (a) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrower may, at any time, subject to Section 2.16(b),
in whole permanently terminate, or from time to time in part permanently reduce
(but in no event may the Commitments be reduced to below $20,000,000 without
being in whole permanently terminated), the Commitments. Each such partial
reduction shall be in the principal amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof. Each such reduction or termination shall
(i) be applied ratably to the Commitments of each Lender and (ii) be irrevocable
when given. At the effective time of each such reduction or termination, the
Borrower shall pay to the Administrative Agent for application as provided
herein (i) the Unused Fee accrued on the amount of the Commitments so terminated
or reduced through the date thereof; (ii) any amount by which the sum of the
Revolving Loans on such date exceed the amount to which the Commitments are to
be reduced effective on such date, in each case pro rata based on the amount
prepaid; and (iii) the amount of any Commitment Reduction Compensation due under
Section 2.16(b).
     (b) As a result of the impracticability and difficulty of ascertaining and
quantifying actual damages to the Lenders caused by early reductions or
termination of the Commitments, and by mutual agreement of the Administrative
Agent, the Lenders and the Loan Parties as to a reasonable approximation of the
damages to the Lenders as a result of any such early reduction or termination,
all reductions or early termination of the Commitments that are made pursuant to
Section 2.16(a) prior to or on June 30, 2008 shall be accompanied by
compensation (the “Commitment Reduction Compensation”) equal in amount to
(i) the amount of reduction in the Commitment effected thereby (ii) multiplied
by 1%. Any reduction or termination of the Commitments occurring on or after
July 1, 2008 shall not be subject or give rise to any Commitment Reduction
Compensation.

6



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if the Commitments shall be terminated and
the unpaid principal amount of the Revolving Loans and all interest and other
amounts in respect thereof shall become due and payable prior to the scheduled
maturity of such amounts for any reason under Section 7.01, then the Lenders
shall be entitled to the Commitment Reduction Compensation as of the date that
such amounts become due and payable under Section 7.01. Any Commitment Reduction
Compensation payable pursuant to this Section 2.16 shall be presumed to be the
amount of damages suffered by the Lenders as a result of the early reduction or
termination of the Commitments and the Borrower agrees that it is reasonable
under the existing circumstances.
     (c) The Administrative Agent will promptly notify the Lenders of any notice
of termination or reduction of the Commitments. Any reduction of the Commitments
shall be applied to the Commitment of each Lender according to its Commitment
Percentage. All commitment and other fees accrued until the effective date of
any termination of the Commitments shall be paid on the effective date of such
termination.
ARTICLE IV
Representations and Warranties
     The ACG Parties represent and warrant to the Administrative Agent, the
Collateral Agent, the Lenders and each other that, on and as of the Amendment
Effective Date, and after giving effect to this Amendment:
     Section 4.1 Authority. Each of the ACG Parties has all the necessary
corporate or limited liability company power to make, execute, deliver, and
perform this Amendment, has taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Amendment and has duly executed and delivered this Amendment. This Amendment and
the Loan Documents constitute the legal, valid and binding obligations of each
of the ACG Parties that is a party thereto, enforceable against each of them in
accordance with their terms except as such enforceability may be subject to
(a) the Debtor Relief Laws and (b) general principles of equity.
     Section 4.2 No Legal Obstacle to Agreement. Neither the execution of this
Amendment, nor the performance of the Amended Servicing Agreement or the Amended
Credit Agreement has constituted or resulted in or will constitute or result in
a breach of the provisions of any contract to which an ACG Party is a party, or
the violation of any law, judgment, decree or governmental order, rule or
regulation applicable to an ACG Party, or result in the creation under any
agreement or instrument of any security interest, lien, charge, or encumbrance
upon any of the assets of an ACG Party. No approval or authorization of any
governmental authority is required to permit the execution, delivery or
performance by an ACG Party of this Amendment, the Amended Servicing Agreement,
the Amended Credit Agreement or the transactions contemplated hereby or thereby.

7



--------------------------------------------------------------------------------



 



     Section 4.3 Incorporation of Certain Representations. The representations
and warranties set forth in Article IV of the Amended Servicing Agreement and in
Article III of the Amended Credit Agreement are true and correct in all material
respects on and as of the Amendment Effective Date as though made on and as of
the date hereof except for any representations and warranties that expressly
relate solely to an earlier date, which representations and warranties were true
and accurate in all material respects on and as of such earlier date.
     Section 4.4 Default. No Servicer Default, Default or Event of Default has
occurred and is continuing under the Amended Credit Agreement or the Amended
Servicing Agreement (other than the Pending Defaults).
ARTICLE V
Conditions to Effectiveness
     This Amendment shall be and become effective as of the Amendment Effective
Date provided that each of the conditions set forth in this Article V shall have
been satisfied in the determination of the Administrative Agent and the Lenders
(or satisfaction thereof has been waived by the Administrative Agent and the
Lenders) on or before November 14, 2007. If ACG Finance and ACG fail to satisfy
each of the conditions set forth in this Article V prior to 5:00 p.m. (Eastern
time) on November 14, 2007, then, at the option of the Administrative Agent and
the Required Lenders, upon notice to ACG Finance and ACG, this Amendment shall
be null and void.
     Section 5.1 Counterparts of Amendment. The Administrative Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Administrative Agent) of this Amendment, which
collectively shall have been duly executed on behalf of each of ACG Finance,
ACG, the Lenders and the Administrative Agent.
     Section 5.2 Corporate Action. The ACG Parties shall have delivered to the
Administrative Agent certified copies of all necessary corporate action taken by
each ACG Party approving this Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each ACG
Party authorizing the amendments to the Existing Credit Agreement and the
Existing Servicing Agreement herein provided for and the execution, delivery and
performance of this Amendment). The Agent shall have received a certificate,
signed by the Secretary or an Assistant Secretary of each ACG Party, dated as of
the date hereof, as to the incumbency of the person or persons authorized to
execute and deliver this Amendment and any instrument or agreement required
hereunder on behalf of each ACG Party, as applicable.
     Section 5.3 Out-of-Pocket Costs. ACG Finance shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the
Administrative Agent (including the reasonable fees and expenses of the
Administrative Agent’s legal counsel), and all other fees and amounts payable to
the Administrative Agent in connection with this Amendment.

8



--------------------------------------------------------------------------------



 



     Section 5.4 Legal Opinion. The Administrative Agent shall have received a
favorable legal opinion, addressed to the Administrative Agent, from ACG
Finance’s and ACG’s legal counsel, reasonably acceptable to the Administrative
Agent in form and substance, opining, among other matters, that (i) the ACG
Parties’ entry into and performance of this Amendment does not contravene the
obligations, covenants, or restrictions applicable to the ACG Parties under the
Second Lien Indenture or any other material agreement of the ACG Parties, and
(ii) the ACG Parties’ execution and delivery of this Amendment has been duly
authorized by all necessary corporate action.
     Section 5.5 Effectiveness of Fifth Amendment. Each of the conditions set
forth in Part 5 of that certain Fifth Amendment to Amended and Restated Credit
Agreement and Temporary Waiver Agreement, dated as of even date herewith, among
ACG, ACG Holdings, Inc., Bank of America, N.A. as administrative agent
(“Agent”), and the lenders named therein (the “ACG Lenders”) shall have been
satisfied in the determination of the Agent and the ACG Lenders (or satisfaction
thereof has been waived by the Agent and the ACG Lenders) in accordance with the
terms thereof.
ARTICLE VI
Miscellaneous
     Section 6.1 Reaffirmation of ACG Party Obligations. Each ACG Party hereby
ratifies each of the Loan Documents (as amended pursuant to this Amendment) to
which it is a party and acknowledges and reaffirms that it is bound by all terms
of the Loan Documents to which it is a party. ACG Finance acknowledges and
reaffirms that it is responsible for the observance and full performance of the
Obligations. Each ACG Party further represents and warrants to the
Administrative Agent and the Lenders that none of the ACG Parties has any
claims, counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of their respective obligations thereunder, or if any ACG Party has
any such claims, counterclaims, offsets, creditors or defenses to the Loan
Documents or any transaction related to the Loan Documents, the same are hereby
waived, relinquished and released in consideration of the execution and delivery
of this Amendment by the Administrative Agent and the Lenders.
     Section 6.2 Instrument Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.3 Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement, the Existing Servicing Agreement
and the other Loan Documents shall remain in full force and effect without
amendment or modification, express or implied. The entering into this Amendment
by the Lenders shall not be construed or interpreted as an agreement by the
Lenders to enter into any future amendment or modification of the Amended Credit
Agreement, the Amended Servicing Agreement or any of the other Loan Documents.
     Section 6.4 References in Other Loan Documents. At such time as this
Amendment shall become effective pursuant to the terms of Article V hereof, all
references in the Loan

9



--------------------------------------------------------------------------------



 



Documents to the “Servicing Agreement” shall be deemed to refer to the Existing
Servicing Agreement as amended by this Amendment, and all references in the Loan
Documents to the “Credit Agreement” shall be deemed to refer to the Existing
Credit Agreement as amended by this Amendment.
     Section 6.5 Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement, and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument. Any signature delivered or transmitted by a party by
facsimile transmission shall be deemed to be an original signature hereto.
     Section 6.6 Integration. This Amendment, together with the Loan Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Amendment supersedes all prior
drafts and communications with respect thereto. This Amendment may not be
amended except in writing.
     Section 6.7 Further Assurances. ACG Finance and ACG agree to take such
further actions as the Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.
     Section 6.8 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.9 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     Section 6.10 Costs, Expenses. ACG agrees to pay on demand any and all
reasonable costs and expenses of the Administrative Agent and the Collateral
Agent and all other fees and other amounts payable to the Administrative Agent
and the Collateral Agent, in each case incurred in connection with the
preparation, execution, delivery and administration of this Amendment
(including, without limitation, the reasonable fees and expenses of counsel to
the Administrative Agent) in accordance with the terms of Section 9.03 of the
Existing Credit Agreement.
[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



Execution Copy
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   Senior Vice President /CFO        AMERICAN COLOR GRAPHICS FINANCE, LLC
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   President     

ACG Amendment and Temporary Waiver Agreement

 



--------------------------------------------------------------------------------



 



Execution Copy

            BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral
Agent
      By:   /s/ Peter Sherman         Name:   Peter Sherman        Title:  
Managing Director     

ACG Amendment and Temporary Waiver Agreement

 